Trenctiaru) J.
(dissenting).
I am unable to concur in the conclusion of the majority of the court. I think the court of chancery had jurisdiction to make the order under review. I think it had power to make it substantially, for the reasons given by Vice-Chancellor Stevenson in his opinion In re Raisch, 83 N. J. Eq. 111, in which case an order quite like the one here was made. If, as I think, the court of chancery had power to make such order, it follows, upon well-settled principles, that it is not appealable. I vote to dismiss the appeal.
*525I am requested by Mr. Justices Garrison and Black, and Judges White, Terhune and Heppenheimer, to say that they concur in this view.